DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 19-24 in the reply filed on 6/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/6/2022.

Claim Objections
Claim 19 is objected to because of the following informalities:  the recited “and the colloidal coating solution contains” should be –and the colloidal coating dispersion contains--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein the water-insoluble monomer is selected from the group consisting of pyrrole and pyrrole derivatives, …”.  However, the steps of a), b), and c) do not involve any molecules that contain pyrrole or pyrrole derivatives.  It is not known how the water-insoluble monomer consisting of pyrrole and pyrrole derivatives can be obtained from the recited steps a), b) and c).  Therefore, this claim is indefinite.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  See MPEP 2173.06 II.
Claim 21 recites the limitation "a compound having the general formula (I)" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Removing the word “the” is suggested.
Claim 21 recites the limitation "a compound having the general formula (II)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Removing the word “the” is suggested.
Claim 21 recites the limitation "a compound having the general formula (III)" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Removing the word “the” is suggested.
Claim 21 recites the limitation "the general formula HS-R-SiR’u(R”)3-u" in line 28.  There is insufficient antecedent basis for this limitation in the claim.  Removing the word “the” is suggested.
Claim 22 is rejected likewise as depending on claim 21.
Claim 22 recites the limitation "the units according to the flowing general formulae (IV) and (V)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Removing the word “the” is suggested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al (US 20130295389 A1).
Regarding claim 19, Ishikawa teaches a layer composition comprising an electrically conductive polymer [abstract].  The conductive polymer is very particularly preferably in the form of dispersions [0070].  The particles in the dispersion have a diameter d50 in a range of from 1 to 70 nm [0072].  The dispersion comprises one or more solvents, the preferred solvents including organic solvents [0074].  The solids content of the dispersion is preferably in a range of from 0.1 to 20 wt. % [0082].  The dispersions comprising conductive polymers preferably have a content of stabilizers of less than 0.2 wt. % [0078]. 
Corresponding monomers for the preparation of conductive polymers include optionally substituted thiophenes and pyrroles, particularly preferably optionally substituted 3,4-alkylenedioxythiophenes [0037].
The layer composition can be employed for coating and electrochromic windows [0109].
The examiner submits that Ishikawa’s conductive polymer dispersion meets the claimed colloidal coating dispersion, as explained below.
Ishikawa’s polymer particle size of 1-70 nm falls within the claimed 1-200 nm.
Ishikawa’s liquid phase includes organic solvent, meeting the claimed at least one organic solvent as liquid phase.
Ishikawa’s solids content of 0.1 to 20 wt. % meets the claimed 0.1 to 20 wt. %.
Ishikawa’s less than 0.2 wt. % of stabilizer meets the claimed maximum of 5 wt% of stabilizers and dispersing agents.
Ishikawa’s corresponding monomers for the preparation of conductive polymers, including optionally substituted thiophenes and pyrroles, particularly preferably optionally substituted 3,4-alkylenedioxythiophenes, meets the claimed water-insoluble monomer, as evidence by the instant claim 21: “the water-insoluble monomer is selected from the group consisting of pyrrole and pyrrole derivatives, thiophene and thiophene derivatives, sidechain-modified alkylene-3,4- dioxythiophenes”.
The recited “colloidal coating dispersion” in the instant claim is inherent from the composition.  Since the prior art teaches the same composition, including particle size, solids content, solvent, and stabilizer, this limitation is inherent.
The recited “electrochromic polymer” is a product-by-property limitation.  Since the prior art teaches the same polymer, “electrochromic” is inherent.  Nonetheless, Ishikawa teaches that the product can be used for electrochromic application as stated above.

Regarding claim 23, Ishikawa teaches that the dispersion further comprises substances [0076], and organic binders [0079], meeting the claimed additives selected from the group consisting of non-polymeric binder materials, surfactants, and polymeric binders.

Regarding claim 24, the recited storage stability is a property of the product.  “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Ishikawa teaches the same dispersion product, the claimed storage properties are inherent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (US 20130295389 A1).
Regarding claim 20, Ishikawa teaches the colloidal coating dispersion in claim 19 as stated in the 102 rejection.  Ishikawa’s polymer particle size of 1-70 nm overlaps the claimed 10-200 nm.  Ishikawa’s solids content of 0.1 to 20 wt. % overlaps the claimed 0.5 to 10 wt. %.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (US 20130295389 A1) as applied to claim 19 above, and further in view of Cochet et al (US 20100189918 A1).
Regarding claim 21, Ishikawa’s corresponding monomers for the preparation of conductive polymers, including optionally substituted thiophenes and pyrroles, particularly preferably optionally substituted 3,4-alkylenedioxythiophenes, meets the claimed water-insoluble monomer of pyrrole and pyrrole derivatives, thiophene and thiophene derivatives, sidechain-modified alkylene-3,4-dioxythiophenes.
Ishikawa does not teach the claimed steps a), b), and c).
In the same field of endeavor, Cochet teaches a method for the preparation of a novel hybrid electrochromic coating material [abstract].  The material is prepared by steps a) reaction of a solution comprising a mixture of a compound having the general formula I and a compound having the general formula II in a molar ratio of I:II which is equal to m:(100-m) wherein m has a value from 60 to 99, b) further reacting the mixture of compounds derived from step a) by either b1) a vinyl copolymerization b2) a hydrosilylation of the vinyl moiety with a silane of the general formula HSiR'u(R'')3-u, b3) a thiol-ene addition to the vinyl moiety with a compound of the general formula HS-R-SiRiu(R'')3-1, c) in-situ chemical oxidative polymerization of a solution of the compound and/or the compounds derived from step b) [0039-0040]; and the solvent is alcohol [0048].
Cochet’s formula I, II and III matches the claimed formula (I), (II), and (III).
It would have been obvious to one of ordinary skill in the art at the time of filing to use Cochet’s method for the preparation of conductive polymers, including optionally substituted thiophenes and pyrroles, particularly preferably optionally substituted 3,4-alkylenedioxythiophenes, as it is expressly disclosed as being suitable for making this product.

Regarding claim 22, Cochet teaches formula IV and V [0061], meeting the claimed formulae (IV) and (V).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767